In an action to foreclose a mechanic’s lien against real property, the defendants Anastasios Pantelidis and Andreas Pantelidis appeal from so much of (1) an order of the Supreme Court, Queens County (Golar, J.), dated May 29, 2003, as denied their motion for summary judgment on the counterclaim of Andreas Pantelidis for a judgment of foreclosure and sale of a judgment lien in the sum of $251,800, and (2) an order of the same court dated July 7, 2004, as denied their motion to extend a notice of pendency against the property.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Although there is evidence in the record that a judgment lien in the sum of $251,800 was docketed, the appellants nevertheless were not entitled to summary judgment. They failed to es*514tablish their entitlement to judgment as a matter of law, and there are issues of fact as to whether the judgment which was entered by confession of the appellant Anastasios Pantelidis to his brother Andreas Pantelidis “was the result of collusion” (Spires v Mihou, 273 AD2d 844, 845 [2000]; see Pantelidis v Pantelidis, 297 AD2d 791 [2002]).
The motion to extend the notice of pendency was properly denied (see Matter of Sakow, 97 NY2d 436, 442 [2002]; MCK Bldg. Assoc, v St. Lawrence Univ., 5 AD3d 911 [2004]; Hall v Piazza, 260 AD2d 350 [1999]; Sanders & Assoc, v Hague Dev. Corp., 131 AD2d 462 [1987]). H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.